Case 15-28310   Doc 85   Filed 10/05/20 Entered 10/05/20 13:01:42   Desc Main
                           Document     Page 1 of 5
Case 15-28310   Doc 85   Filed 10/05/20 Entered 10/05/20 13:01:42   Desc Main
                           Document     Page 2 of 5
Case 15-28310   Doc 85   Filed 10/05/20 Entered 10/05/20 13:01:42   Desc Main
                           Document     Page 3 of 5
Case 15-28310   Doc 85   Filed 10/05/20 Entered 10/05/20 13:01:42   Desc Main
                           Document     Page 4 of 5
Case 15-28310   Doc 85   Filed 10/05/20 Entered 10/05/20 13:01:42   Desc Main
                           Document     Page 5 of 5
